DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 13 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Line 2 sets forth “the catheters contacts the inner wall of a patient’s bladder”, thereby claiming a portion of the human body.  The applicant should consider “adapted to contact” to eliminate claiming a portion of the human body.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-13, 15, 18 and 20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al(2006/0100475, hereinafter White).
Claim 1 - White teaches a system including a sheath -128- having a proximal end, a distal end, and one or more lumens extending therebetween; one or more catheters -124- independently moveable within the one or more lumens of the sheath, a distal portion of the one or more catheters configured to transition from an uncoiled delivery state(straight) to a coiled deployed state, hemispherical, having a spherical shape, see figure 16B within an anatomical structure of the patient, the one or more catheters configured to selectively deliver radiation therapy to a target area within the anatomical structure in the coiled deployed state, via a lumen in each catheter -125-.
Claim 2 - White teaches the system comprises two catheters, eight catheters       -124- are shown in figure 16A and 16B.
Claim 3 - White teaches the system comprises four catheters, eight catheters       -124- are shown in figure 16A and 16B.

Claim 4 - White teaches wherein at least the distal portion of the one or more catheters -124- is made of a shape memory material, element -123-.

Claim 5 - White teaches at least the distal portion of the one or more catheters     -124- is flexible as shown in figures 16A and 16B.

Claim 6 - White teaches the distal portion of the one or more catheters -124- is configured to transition from the uncoiled delivery state to the coiled deployed state when exposed beyond the distal end of the sheath, see the transition in figures 16A and 16B and paragraph -0086-.

Claim 7 - White teaches wherein each of the one or more catheters -124- are configured to be individually activated to deliver radiation, by source lumen -126-.

Claim 8 -  White teaches wherein, in the coiled deployed state, a proximal end of the spherical shape of the distal portion of the one or more catheters is at a preselected angle from a longitudinal axis of the sheath, the angle is selected to be zero degrees.

Claim 11 - white teaches wherein each of the one or more catheters are coupled to each other at a distal end of the distal portion, at element -127-.
Claim 12 - the distal portion of the one or more catheters is capable of transitioning to the coiled deployed state within a bladder of the patient, by the retraction of sleeve -128-.  
Claim 13 White teaches a system wherein the catheters in a deployed state are capable of contacting an inner wall of a patients bladder.

Claim 15 - White teaches a method including positioning a distal end of a sheath -128- within an anatomical structure of a patient; inserting one or more catheters in an uncoiled delivery state within one or more lumens of the sheath until a distal portion of the one or more catheters -124- is positioned adjacent the distal end of the sheath within the anatomical structure of the patient, see figure 16A; moving the sheath relative to the one or more catheters until the distal portion of the one or more catheters is exposed beyond the distal end of the sheath and transitions to a coiled deployed state having a spherical shape within the anatomical structure of the patient, see figure 16B; and selectively delivering radiation therapy via the distal portion of the one or more catheters to a target area within the anatomical structure in the coiled deployed state and delivering radiation via source lumens -126-.

Claim 18 - White teaches selectively delivering radiation therapy via the distal portion of the one or more catheters comprises individually activating the one or more catheters to deliver radiation, each lumen -126- independently receives radiation sources.

Claim 20 White teaches the method further comprising: after completion of the radiation therapy, moving the sheath relative to the one or more catheters until the distal portion of the one or more catheters transitions from the coiled deployed state within the anatomical structure of the patient to the uncoiled delivery state within the one or more lumens of the sheath; and removing the sheath and the one or more catheters from the patient, see paragraph [0086], sleeve -128- returned to its starting position and the system removed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over White as applied to claim1 above, and further in view of Cutrer et al(2007/0270627, hereinafter Cutrer).
Claim 9 - White teaches a system as claimed but the catheters do not curve about a longitudinal axis of the distal portion.
Cutrer teaches a variety of expanded catheter shapes for delivering radiation including hemispherical, see figure 1B and spiral, see figure 8 and paragraph [0110]. 
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use catheters having a spiral shape as taught by Cutrer in place of the hemispherical shape of White to allow for positioning of radiation sources at different locations as provided for by Cutrer,  The spiral radial distance of Cutrer increases to about a midpoint and then decreases to the distal end, see figure 8 of Cutrer. 
Claim 10 - the distance between each adjacent curve is not taught by the combination of White and Cutrer.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to select any desired space between the adjacent curves that would optimize the positioning of the radiation sources. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05II.A.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over White as applied to claim 15 and further in view Shukla (2006/0020156).
Claims 16 and 17 the method of white teaches using the system in a body cavity and contacting the walls of the cavity but does not teach using the system in a bladder.
Shukla teaches a method of treating bladder cancer with internal delivery.
It would have been obvious to one of ordinary skill in the medical art at the time the invention was effectively filed to use the method taught by White in the bladder as taught by Shukla to gain the advantage of treating bladder cancer as set forth in Shukla.

Claims 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or fairly suggest a system as claimed including a hypothermia delivery catheter with the radiation delivery catheters configured to apply heat and radiation simultaneously as set forth in claim 14.
The prior art does not teach or fairly suggest a method as claimed including simultaneously applying heat and radiation from one of the catheters as set forth in claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 5,484,384 teaches expandable radiation delivery arms 12 and 13 as set forth in figure 3-5, however they arms do not coil about a longitudinal axis of the distal portion.
US Patent 6,149,574 teaches an expandable coil -26- and sleeve -18- but does not provide a lumen for selective delivery of the radiation sources.

US Patent Application Publication 2011/0230700 teaches an expandable coil as shown in figure 3 but does not have a slidable sleeve for maintaining the coil in a delivery state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791